EXHIBIT 10.4

To :

The ARM Partnership ("You" or "you")

Dated:

February 25, 2010




Dear Sirs

Consultancy Agreement

I write on behalf of Bio Alternative Medical Devices Limited (the "Company") to
confirm the terms and conditions upon which the Company appoints you to procure
the services of Robert Galvin (the “Consultant") as set out below, to the
Company.

1

Term

The engagement will commence on 1 March 2010 (the "Commencement Date") and
subject to the other provisions regarding termination contained in this letter,
shall continue for an initial period of 9 months (the “Initial Period”) and then
unless and until it is terminated by either the Company or you giving to the
other not less than three month's notice in writing, such notice not to be given
until the end of the Initial Period. The duration of this Agreement from the
Commencement Date to its termination shall be the "Term".

2

The Services

2.1

During the engagement you will procure that the Consultant will provide to the
Company his services as a consultant, to assist the Company with financial and
corporate advice, activities relating to corporate operations, governance,
compliance and related documentation and any other services which the Company
may reasonably require you to perform (the "Services").

2.2

You agree that you will procure that the Consultant will provide the Services in
an expert and diligent manner, to the best of his ability, commercial,
technical, creative and legal skills, in willing co-operation with others
working for the Company and that you and he will at all times act in the best
interests of the Company. You will procure that the Consultant will provide such
advice and assistance as may be reasonably requested by the Company and you will
comply with all reasonable directions in relation to the Services as may be made
by the Company, or any person authorised by it for this purpose, from time to
time.





--------------------------------------------------------------------------------



2.3

You will procure that the Consultant will provide the Services at your office
being 3rd Floor, 14 South Molton Street, London W1K 5QP from time to time, or
such other place within the United Kingdom as the Company may request.

2.4

You will procure that the Consultant will travel in the course of the provision
of the Services to such places as may be requested by the Company from time to
time throughout the United Kingdom and the United States of America.

2.5

You agree that you or the Consultant will, as soon as reasonably practicable,
notify the Company of any illness or accident preventing the performance of the
Services in accordance with this agreement.

2.6

You agree that you will not and will procure that the Consultant will not
accept, directly or indirectly, any money, gift or other benefit offered to you
or the Consultant by any third party in connection with the provision of the
Services. You undertake immediately to disclose and will procure that the
Consultant will immediately disclose to the Company the existence of any such
offer and all information as it may require in respect of any such offer.

2.7

During the term you and/or the Consultant may provide services whether as a
consultant or otherwise to any other person, firm or Company at times when the
Consultant is not required by the Company to provide the Services. This is
provided that any such person, firm or company does not provide services or
facilities which are in direct or indirect competition with the business of the
Company, and provided that, in the reasonable opinion of the Company, no
conflict of interest with the Services arises or may arise as a result of the
provision of services to that third party by you or the Consultant. In the event
that the Company considers that the third party is competitive or that a
conflict of interest may arise or has arisen, should the Company request you to
do so, you shall immediately cease to provide services to the other person, firm
or Company concerned shall and procure that the Consultant shall do likewise.

3

Hours

3.1

During the Term you will procure that the Consultant will provide the services
to the Company for an initial one day per week, on average over a twelve month
period (the “Agreed Hours”).  The time commitment provided by the Consultant may
increase from time to time depending on the needs of the business in which case
the Agreed Hours may be increased by agreement with the Company.  

3.2

You warrant and confirm that you, together with the Consultant, will be
responsible for monitoring the Consultant's working hours and ensuring





--------------------------------------------------------------------------------

compliance with the provisions of the Working Time Regulations 1998 and that the
Company shall have no responsibility or liability to you or the Consultant in
that regard.

4

Consultancy Fee

4.1

In consideration of the your procuring the provision of Services by the
Consultant, the Company shall pay to you a fee of £326 (the “Fee”)for each
complete day for which the Consultant provides the Services for the Agreed Hours
in accordance with the terms of this Agreement.  For the avoidance of doubt, no
Fee will be payable for absences by the Consultant for illness, other incapacity
or for any other reason.

4.2

The Fee is payable monthly in arrears, within 21 days of submission of a proper
invoice from you. The Fee is exclusive of VAT and if you issue a proper value
added tax invoice in respect of such fees, the Company will, in addition to the
Fee, pay the amount of VAT.

4.3

The Company will reimburse you for all expenses properly, wholly and necessarily
incurred by you or the Consultant in the performance of the Services, upon
production of all relevant receipts and provided that you and the Consultant
comply with all reasonable directions of the Company concerning expenses.

4.4

You agree and undertake that you and the Consultant will be jointly and
severally responsible for all liabilities (other than liabilities of the Company
in respect of VAT properly payable) arising in respect of the provision of the
Services and shall account to the appropriate authority for corporation tax,
income tax and National Insurance or similar contributions payable (including
withholdings) in respect of the supply of the Services by you and the
Consultant. You hereby indemnify and shall keep indemnified the Company against
all liabilities (other than liabilities of the Company in respect of VAT
properly payable), National Insurance or similar contributions (including
withholdings) and any penalty, fine, interest or charge incurred or payable by
the Company in connection with the supply to the Company of the Services
(“Excess Tax”) where such recovery is not prohibited by law. Provided you have
not already paid the sum directly to HM Revenue & Customs, you undertake
immediately to pay to the Company any such Excess Tax when requested by the
Company.

4.5

You warrant that you are not, and will not prior to the cessation of this
Agreement become, a Managed Service Company, within the meaning of section 61B,
Income Tax (Earnings and Pensions) Act 2003.





--------------------------------------------------------------------------------



4.6

You authorise the Company to set off against the Fee or any other sum due to you
or the Consultant, any sums due from you or the Consultant, including, without
limitation, any overpayment or advances or any amount due under the indemnity at
clause 0.

5

Confidential Information

5.1

During the provision of the Services by the Consultant, it is inevitable that
you and/or the Consultant will create, acquire and/or have access to
"Confidential Information" in written, oral or electronic form that relates to
the Company its Group companies or its or their clients' businesses, technology,
commercial arrangements, customers, staff and business partners. Protection of
Confidential Information is very important to the Company and its Group
companies.

5.2

Confidential Information generally includes the information specified below but
could vary depending upon the circumstances. The following types of information
are confidential, but this is not an exhaustive list:

(a)

the identity of the clients and/or partners and/or sponsors of the Company
and/or any company in its group and information relating to them, including
details of any arrangements between them and the Company;

(b)

information concerning the business, accounts, finances, research, development
projects, future strategy, marketing, contracts and other plans or strategies of
the Company and/or any Group company, and its or their clients and/or partners
and/or sponsors;

(c)

technical information such as the nature and results research and development
activities of the Company and any Group company;

(d)

copies of and information relating to research and development activities,
inventions, computer programs, applications and systems, source codes and object
codes, secret processes, designs, formulae and product lines undertaken by or on
behalf of the Company or any Group company;

(e)

personnel information such as the identity and terms of employment or engagement
of personnel employed or engaged by the Company or any Group company or any
other professional information regarding such personnel;

(f)

details of the arrangements with any formal or informal business partners of the
Company or any Group company; and





--------------------------------------------------------------------------------



(g)

such other information as may be designated as confidential by the Company or
any Group company.

5.3

You agree and undertake with the Company that you and the Consultant will
observe strict secrecy as to the affairs and dealings of the Company and its
Group companies and shall not during the Term and at any time after its expiry,
without the prior written consent of the Board from time to time, or such other
person of whom he notifies to you in writing, make use of or disclose any
Confidential Information to any person, and you shall use your best endeavours
to prevent the publication or disclosure of any Confidential Information.  These
restrictions shall not apply to information (i) which you and/or the Consultant
can establish by written records was in the possession of you or the Consultant
prior to disclosure of such information by or on behalf of the Company to you or
the Consultant (ii) is or becomes public knowledge through no fault of you or
the Consultant (iii) which you or the Consultant acquire from others not under
an obligation of secrecy to the Company or Group company and/or (iv) which you
are required by law or by any regulatory or governmental authority to disclose.

5.4

You undertake not to bring to the Company or any Group company nor to use in the
course of any dealings with the Company or any Group company any Confidential
Information relating to third parties who have not consented to such use.

5.5

You shall procure that the Consultant shall abide by the terms of this clause 0
at if the obligations on you were obligations on the Consultant personally.

5.6

The provisions of this clause 0 will continue in full force and effect following
the termination of this agreement for whatever reason.

6

Restrictions

6.1

You acknowledge that, during the engagement, it is likely that you will obtain,
amongst other things, knowledge of trade secrets, know-how and other
confidential information relating to the Company and other Group companies and
its or their clients. In order to safeguard the Company and any Group company
for whom you may provide the Services in respect of this and to protect the
goodwill of the Company and any such Group Company in connection with its or
their workforces you agree to the restrictions set out in this clause.

6.2

You agree that during the Term and for a period of six months following the
termination of this agreement, you will not and will procure that the Consultant
will not, without the express prior written consent of the Board, either on your
or his own account or for any other person, firm or company,





--------------------------------------------------------------------------------

directly or indirectly solicit or entice away or endeavour to solicit or entice
away from the Company or any Group company any Senior Employee.

6.3

For the purposes of this clause, "Senior Employee" shall mean any employee or
worker of, or consultant to, the Company or any Group company working in a
senior capacity and earning more than £50,000 per annum, and with whom you
and/or the Consultant had significant dealings during the 6 months before your
engagement terminated.

6.4

You agree that you will not and will procure that the Consultant will not
induce, procure, authorise or encourage any other person, organisation to do or
procure to be done anything which, if done by you would be a breach of the
provisions of this clause 0.

6.5

The restriction contained in this clause is considered reasonable by the parties
but in the event that any restriction shall be found to be void but would have
been valid if some part thereof was deleted, the restriction shall apply with
such modifications that may be necessary to make the restriction necessary and
effective. You agree that the restriction contained in this clause is reasonable
and necessary for the protection of the business of the Company and that it does
not work harshly upon you or the Consultant.

7

Termination

7.1

Notwithstanding the provisions of clause 0, the Company shall be entitled to
terminate the engagement at any time by summary notice in writing if:

7.2

you shall cease to carry on business or a receiver or administrative receiver is
appointed to you or over any part of your undertaking or assets or you pass a
resolution for your winding up (otherwise than for the purpose of a bona fide
scheme of solvent amalgamation or reconstruction where the resulting entity
shall assume all of your liabilities) or a court of competent jurisdiction makes
an order, or you enter into any voluntary arrangements with your creditors, or
you are unable to pay your debts as they fall due;

7.3

a Sale occurs;

7.4

the Consultant is incompetent or commits an act of dishonesty, misconduct,
wilful neglect of duty or you or the Consultant commit any material or
persistent breach of any term or condition set out in this letter;

7.5

the Consultant is declared bankrupt or is convicted of insider dealing or any
criminal offence (other than a minor motoring offence) which, in the opinion of
the Company, may bring him and/or the Company into disrepute or discredit or
which renders him unable to provide the Services for any period; or





--------------------------------------------------------------------------------



7.6

the Consultant is unavailable to provide the Services for a continuous period of
2 months or for an aggregate period of 4 months including 12 month period.

8

Return of Property

You shall whenever requested by the Company and in any event upon the
termination of this agreement, promptly deliver to the Company all Confidential
Information, Material, lists of customers, correspondence and all other
documents, records, papers, video tapes, compact discs, computer disks and
records and property (including any security tags), which may have been prepared
by you or the Consultant or have come into the possession, custody or control of
you or the Consultant in the course of or as a result of providing the Services.
You and the Consultant are not entitled to, and must not retain, any copies (in
electronic form or otherwise) of any documents or information received or
created by you and/or the Consultant in the course of providing the Services and
you and the Consultant must permanently delete such documentation or information
from any hard drive or computer system used by you and/or the Consultant but not
owned by the Company and certify to the reasonable satisfaction of the Company
that you have done so. You shall procure that the Consultant complies with the
terms set out in this clause.

9

Monitoring

To ensure regulatory compliance and for the protection of its workers,
clients/customers and business, the Company reserves the right to monitor,
intercept, review and access telephone, internet usage, voicemail, e-mail and
other communication facilities provided by the Company which you and/or the
Consultant may use during this engagement. The Company will use this right of
access reasonably but it is important that you and the Consultant are aware that
communications and activities on the Company's equipment or premises cannot be
presumed to be private.

10

Miscellaneous

10.1

This letter shall take effect on and from the Commencement Date as from which
date all other agreements or arrangements, whether written or oral, express or
implied, between you and the Company shall be deemed to have been cancelled.

10.2

In this agreement:

(a)

“Board” means the board of the Company from time to time and Flex Fuels Energy,
Inc (acting through a representative nominated from time to time by its own
board of directors);





--------------------------------------------------------------------------------



(b)

"Group company" means any holding company and any subsidiaries of the Company
from time to time. Where “holding company” and “subsidiary” have the meanings
attributed to them under section 1159 of the Companies Act 2006.  The Company
may assign the benefit and/or burden of this agreement to any Group company. In
addition to the Company, any Group company and any of its or their officers may
enforce the terms of this agreement and the Contracts (Rights of Third Parties)
Act 1999 shall apply accordingly; and

(c)

“Sale” means (i) the sale, transfer, disposal or purchase of any interest in any
shares in you to any person or persons (and for these purposes person include
individuals and bodies corporate, partnerships, unincorporated associations and
other bodies (in each case, wherever resident and for whatever purpose)  who is
not already a holder of shares in you which results in that person (including
persons acting in concert or connected with him) holding more than 50% of the
voting rights at a general meeting of you attached to the issued shares in you
for the time being, or a (ii) trade sale, merger or a comparable transaction in
which you are not the surviving entity; or (iii) a disposal of all or
substantially all of the undertaking and/or assets of you and your subsidiaries.

10.3

You and/or the Consultant have no right to assign, transfer, charge or in any
manner alienate or purport to assign, transfer, charge or alienate the
engagement under this letter or any rights or interests relating to it or any
part of it. You may not at any time send a substitute for the Consultant.

10.4

In the course of providing the Services, you will procure that the Consultant
will take reasonable care for the health and safety of both himself and others
who may be affected by what he does do or omits to do.

10.5

Neither you nor the Consultant shall be empowered to make, or attempt to make,
any final or binding commitments on behalf of the Company without the prior
express written consent of the Board from time to time, or such other person of
whom he notifies to you or the Consultant in writing.

10.6

Nothing contained in this agreement shall be construed or have effect as
constituting any relationship of employer and employee or as constituting a
partnership between any of you, the Consultant or the Company and you shall not
hold yourself out and will procure that the Consultant shall not hold himself
out as such.

10.7

No waiver of any breach of any provisions of this agreement shall constitute a
waiver of a prior, concurrent or subsequent breach of the same or any other
provisions and no waiver shall be effective unless made in writing.





--------------------------------------------------------------------------------



10.8

This agreement sets out the entire agreement of the parties and supersedes all
prior arrangement or understanding, whether written or oral relating to the
provision of the Services by you and/or the Consultant to the Company.

10.9

No party shall seek to rely upon any representation (other than fraudulent or
negligent misrepresentations) which may have been made to any other prior to the
making of this agreement.

10.10

The expiry or termination of the engagement for whatsoever reason shall not
affect such of the provisions of it as are expressed to operate or have effect
after its termination and shall be without prejudice to any right of action
already accrued to either party in respect of any breach by the other party of
the terms and conditions set out in this letter.

10.11

No amendment, modification or waiver of any of the provisions set out in this
letter shall be binding upon the parties unless made in writing and duly signed
by both parties.

10.12

The construction, validity and performance of the provisions set out in this
letter (including non-contractual disputes or claims) shall be governed by the
laws of England and the parties hereby submit to the exclusive jurisdiction of
the English Courts.

I would be grateful if you would sign both copies of this letter on behalf of
the ARM Partnership to confirm that you accept the terms and conditions of the
consultancy. The terms and conditions set out in this letter will become
effective on the date both parties have signed.

Yours sincerely




/s/ Nasr-Eddine Djennati

.....................................

Nasr-Eddine Djennati

Director for and on behalf of

Bio Alternative Medical Devices Limited





--------------------------------------------------------------------------------

We confirm our acceptance of the terms of this consultancy.




THIS DEED has been executed as a deed delivered by or on behalf of the ARM
Partnership on the date set out below.




Executed as a deed by

Martin Thorp as authorised partner for

THE ARM PARTNERSHIP

in the presence of

)

/s/ Martin Thorp

)




)

Partner

 

 

/s/ Dee Sian

 

 




 

 

Signature of witness

 

 

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 




 

 







Dated:       February 25, 2010









